 

Exhibit 10.3

 

REVOLVING LINE OF CREDIT NOTE

 

$25,000,000.00

Los Angeles, California

 

May 31, 2005

 

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL HOUSE OF PANCAKES, INC., a
Delaware corporation (“Borrower”), promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”) at its office at Los Angeles RCBO, 333 South
Grand Avenue, Third Floor, Los Angeles, California 90071, or at such other place
as the holder hereof may designate, in lawful money of the United States of
America and in immediately available funds, the principal sum of
Twenty-Five Million and No/100 Dollars ($25,000,000.00), or so much thereof as
may be advanced and be outstanding, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)                                  “Business Day” means any day except a
Saturday, Sunday or any other day on which commercial banks in California are
authorized or required by law to close.

 

(b)                                 “Fixed Rate Term” means a period during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR or the SAF Rate, with each Fixed Rate
Term to commence on a Business Day and to continue:

 

(i)                                     for a period of one (1), two (2) or
three (3) months for a LIBOR interest selection; and

 

(ii)                                  for a period of not less than one
(1) Business Day nor more than twenty-eight (28) days for a SAF Rate interest
selection;

 

provided however, that no Fixed Rate Term for a LIBOR interest option may be
selected for a principal amount less than One Hundred Thousand Dollars
($100,000.00) and no Fixed Rate Term for a SAF Rate interest option may be
selected for a principal amount less than One Hundred Thousand Dollars
($100,000.00); and provided further, that no Fixed Rate Term shall extend beyond
the Line of Credit Maturity Date.  If any Fixed Rate Term would end on a day
which is not a Business Day, then such Fixed Rate Term shall be extended to the
next succeeding Business Day.

 

(c)                                  “LIBOR” means the rate per annum (rounded
upward, if necessary, to the nearest whole 1/16 of 1%) and determined pursuant
to the following formula:

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

(i)                                     “Base LIBOR” means the rate per annum
for United States dollar deposits quoted by Bank as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by Bank for the
purpose of calculating effective rates of interest for loans making reference
thereto, on the first day of a

 

1

--------------------------------------------------------------------------------


 

Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies.  Borrower understands and agrees that Bank may base its quotation of
the Inter-Bank Market Offered Rate upon such offers or other market indicators
of the Inter-Bank Market as Bank in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

 

(ii)                                  “LIBOR Reserve Percentage” means the
reserve percentage prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for “Eurocurrency Liabilities” (as defined in
Regulation D of the Federal Reserve Board, as amended), adjusted by Bank for
expected changes in such reserve percentage during the applicable Fixed Rate
Term.

 

(d)                                 “Line of Credit Maturity Date” shall have
the meaning specified for such term in the Credit Agreement described below.

 

(e)                                  “Prime Rate” means at any time the rate of
interest most recently announced within Bank at its principal office as its
Prime Rate, with the understanding that the Prime Rate is one of Bank’s base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Bank may designate.

 

(f)                                    “SAF Rate” means the fixed rate per annum
determined solely for Borrower by Bank to be the Special Advance Facility Rate
applicable to all or a portion of the outstanding principal balance of this
Note, with the understanding that:  (i) the SAF Rate shall be determined
separately by Bank at the time of each request therefor; (ii) Bank’s agreement
to make the SAF Rate available is subject to cancellation by Bank at any time at
Bank’s sole discretion; and (iii) upon any such cancellation, Bank shall have no
further obligation to provide any new SAF Rate for this Note.

 

INTEREST:

 

(a)                                  Interest.  The outstanding principal
balance of this Note shall bear interest (computed on the basis of a 360-day
year, actual days elapsed) either (i) at a fluctuating rate per annum one
percent (1.000%) below the Prime Rate in effect from time to time, (ii) at a
fixed rate per annum determined by Bank to be three-eighths percent (0.375%)
above LIBOR in effect on the first day of the applicable Fixed Rate Term for a
LIBOR interest selection, or (iii) at a fixed rate per annum determined by Bank
to be ninety-five one hundredths of one percent (0.950%) above the SAF Rate in
effect on the first day of any Fixed Rate Term for a SAF Rate interest
selection.  When interest is determined in relation to the Prime Rate, each
change in the rate of interest hereunder shall become effective on the date each
Prime Rate change is announced within Bank.  With respect to each LIBOR or SAF
Rate interest selection hereunder, Bank is hereby authorized to note the date,
principal amount, interest rate and Fixed Rate Term applicable thereto and any
payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Selection of Interest Rate Options.  At any
time any portion of this Note bears interest determined in relation to LIBOR or
the SAF Rate, it may be continued by Borrower at the end of the Fixed Rate Term
applicable thereto so that all or a portion thereof bears interest determined in
relation to the Prime Rate or in relation to LIBOR or the SAF Rate for a new
Fixed Rate Term designated by Borrower.  At any time any portion of this Note
bears interest determined in relation to the Prime Rate, Borrower may convert
all or a portion thereof so that it bears interest determined in relation to
LIBOR or the SAF Rate for a Fixed Rate Term designated by Borrower.  At such
time as Borrower requests an advance hereunder or wishes to select a LIBOR or
SAF Rate option for all or a portion of the outstanding principal balance
hereof, and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying:  (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR or SAF Rate
selection, the length of the applicable Fixed Rate Term. Any such notice may be
given by telephone (or such other electronic method as Bank may permit) so long
as, with respect to each LIBOR or SAF Rate selection, (A) if requested by Bank,
Borrower provides to Bank written confirmation thereof not later than three
(3) Business Days after such notice is given, and (B) with respect to each LIBOR
option requested hereunder, such notice is given to Bank prior to 2:00 p.m. on
the first day of the Fixed Rate Term, or at a later time during any Business Day
if Bank, at it’s sole option but without obligation to do so, accepts Borrower’s
notice and quotes a LIBOR-based rate to Borrower.  If Borrower does not
immediately accept a LIBOR-based rate when quoted by Bank, the quoted rate shall
expire and any subsequent LIBOR request from Borrower shall be subject to a
redetermination by Bank of the applicable fixed rate.  If no specific
designation of interest is made at the time any advance is requested hereunder
or at the end of any Fixed Rate Term, Borrower shall be deemed to have made a
Prime Rate interest selection for such advance or the principal amount to which
such Fixed Rate Term applied.

 

(c)                                  Taxes and Regulatory Costs.  Borrower shall
pay to Bank immediately upon demand, in addition to any other amounts due or to
become due hereunder, any and all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority and related in any manner to LIBOR,
and (ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

(d)                                 Payment of Interest.  Interest accrued on
this Note shall be payable on the first day of each month, commencing June 1,
2005.

 

(e)                                  Default Interest.  From and after the
maturity date of this Note, or such earlier date as all principal owing
hereunder becomes due and payable by acceleration or otherwise, the outstanding
principal balance of this Note shall bear interest until paid in full at an
increased rate per annum (computed on the basis of a 360-day year, actual days
elapsed) equal to four percent (4%) above the rate of interest from time to time
applicable to this Note.

 

3

--------------------------------------------------------------------------------


 

BORROWING AND REPAYMENT:

 

(a)                                  Borrowing and Repayment.  Borrower may from
time to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount set forth
above or such lesser amount as shall at any time be available hereunder.  The
unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on the Line of Credit Maturity Date.

 

(b)                                 Advances.  Advances hereunder, to the total
amount of the principal sum stated above, may be made by the holder at the oral
or written request of Katherine G. Mittelman or Robert H. Dickson or Thomas G.
Conforti, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by the holder at the office designated above.

 

(c)                                  Application of Payments.  Each payment made
on this Note shall be credited first, to any interest then due and second, to
the outstanding principal balance hereof.  All payments credited to principal
shall be applied first, to the outstanding principal balance of this Note which
bears interest determined in relation to the Prime Rate, if any, second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first, and third, subject to the restrictions set forth below on voluntary
prepayments of any principal amount bearing interest in relation to the SAF
Rate, to the outstanding principal balance of this Note which bears interest
determined in relation to the SAF Rate, with such payments applied to the oldest
Fixed Rate Term first.

 

PREPAYMENT:

 

(a)                                  Prime Rate.  Borrower may prepay principal
on any portion of this Note which bears interest determined in relation to the
Prime Rate at any time, in any amount and without penalty.

 

(b)                                 LIBOR.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to LIBOR at any
time and in the minimum amount of One Hundred Thousand Dollars ($100,000.00);
provided however, that if the outstanding principal balance of such portion of
this Note is less than said amount, the minimum prepayment amount shall be the
entire outstanding principal balance thereof.  In consideration of Bank
providing this prepayment option to Borrower, or if any such portion of this
Note shall become due and payable at any time prior to the last day of the Fixed
Rate Term applicable thereto by acceleration or otherwise, Borrower shall pay to
Bank immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

 

4

--------------------------------------------------------------------------------


 

(i)                                     Determine the amount of interest which
would have accrued each month on the amount prepaid at the interest rate
applicable to such amount had it remained outstanding until the last day of the
Fixed Rate Term applicable thereto.

 

(ii)                                  Subtract from the amount determined in
(i) above the amount of interest which would have accrued for the same month on
the amount prepaid for the remaining term of such Fixed Rate Term at LIBOR in
effect on the date of prepayment for new loans made for such term and in a
principal amount equal to the amount prepaid.

 

(iii)                               If the result obtained in (ii) for any month
is greater than zero, discount that difference by LIBOR used in (ii) above.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.000%) above the
Prime Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).  Each change in the rate of interest on any such past due
prepayment fee shall become effective on the date each Prime Rate change is
announced within Bank.

 

(c)                                  SAF Rate.  Borrower may not voluntarily
prepay principal on any portion of this Note which bears interest determined in
relation to the SAF Rate.  Notwithstanding the foregoing, in the event that any
portion of this Note which bears interest in relation to the SAF Rate shall
become due and payable at any time prior to the last day of the Fixed Rate Term
applicable thereto by acceleration or otherwise, Borrower shall reimburse Bank
immediately on demand for the full amount of any loss incurred by Bank as a
result of the prepayment of such portion, including any loss of income resulting
from Bank’s reinvestment or re-employment of the amount prepaid at a rate which
is less than the SAF Rate for such portion.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of June 28, 2001, as
amended from time to time (the “Credit Agreement”).  Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

 

MISCELLANEOUS:

 

(a)                                  Remedies.  Upon the occurrence of any Event
of Default, the holder of this Note, at the holder’s option, may declare all
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and

 

5

--------------------------------------------------------------------------------


 

expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of the holder’s in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder’s rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

 

(b)                                 Governing Law.  This Note shall be governed
by and construed in accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

INTERNATIONAL HOUSE OF PANCAKES, INC.,

a Delaware corporation

 

 

By

/s/ Julia A. Stewart

 

 

Julia A. Stewart

 

President and CEO

 

6

--------------------------------------------------------------------------------

 